As filed with the Securities and Exchange Commission on October 5, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Delta Financial Corporation (Exact name of Registrant as specified in its charter) Delaware 11-3336165 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 1000 Woodbury Road, Suite 200 Woodbury, New York 11797 (516) 364-8500 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Marc E. Miller, Esq. Executive Vice President and General Counsel 1000 Woodbury Road, Suite 200 Woodbury, New York 11797 (516) 364-8500 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: James R. Tanenbaum, Esq. Morrison & Foerster LLP 1290 Avenue of the Americas New York, New York 10104 (212) 468-8000 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.ý If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.¨ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price (1) Amount of registration fee(1) Common stock, par value $0.01 per share (2) 5,000,000 $ 4.97 $ 24,850,000 $ 762.90 Common stock, par value $0.01 per share (3) 6,000,000 $ 4.97 (2) $ 29,820,000 (2) $ 915.47 Preferred stock, par value $0.01 per share (4) Warrants (5) Senior debt securities (6) Subordinated debt securities (7) Total $ 54,670,000 $ 1,678.37 (1) In addition to the shares of common stock that may be sold by the selling stockholders identified herein, an unspecified aggregate initial offering price or number of the securities of each identified class is being registered as may from time to time be offered by the Registrant at unspecified prices. (2) In addition to the shares of common stock that may be sold by the selling stockholders identified herein, there is being registered hereunder an indeterminate number of shares of common stock as may be issued and sold from time to time by the Registrant.There are also being registered hereunder an indeterminate number of shares of common stock as shall be issuable upon exercise of warrants or conversion of the preferred stock and/or debt securities registered hereunder. (3) Represents shares of common stock that may be sold by the selling stockholders identified herein.Maximum offering price per share estimated in accordance with Rule 457(c) of the Securities Act of 1933, as amended, solely for the purpose of computing the amount of the registration fee, based on the average of the high and low sale prices ($4.97) of the Registrant’s common stock as reported on the Nasdaq Global Market on October 4, 2007. (4) There is being registered hereunder an indeterminate number of shares of preferred stock that may be issued and sold from time to time by the Registrant.There are also being registered hereunder an indeterminate number of shares of preferred stock as shall be issuable upon exercise of warrants and/or conversion of debt securities registered hereunder. (5) There is being registered hereunder an indeterminate number of warrants to purchase preferred stock or common stock that may be issued and sold by the Registrant from time to time. (6) There is being registered hereunder an indeterminate principal amount of senior debt securities as may be sold from time to time by the Registrant. (7) There is being registered hereunder an indeterminate principal amount of subordinated debt securities as may be sold from time to time by the Registrant. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment that specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.Neither we nor the selling stockholders identified in this prospectus may sell any of these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. Subject to Completion, dated October 5, 2007 PROSPECTUS DELTA FINANCIAL CORPORATION COMMON STOCK PREFERRED STOCK WARRANTS SENIOR DEBT SECURITIES SUBORDINATED DEBT SECURITIES We may from time to time offer in one or more series, together or separately, the following: • shares of our common stock; • shares of our preferred stock; • warrants to purchase shares of our common stock; • warrants to purchase shares of our preferred stock; • senior debt securities; and • subordinated debt securities. We will set forth the amounts, prices and terms of the securities that we offer in supplements to this prospectus. In addition, this prospectus may be used to offer by certain of our stockholders identified in this prospectus to sell up to 6,000,000 shares of our common stock without a supplement to this prospectus.However, to the extent that any selling stockholder resells any securities, the selling stockholder may be required to provide you with this prospectus and a prospectus supplement identifying and containing specific information about the selling stockholder and the terms of the securities being offered. This prospectus describes the general terms that may apply to the securities that we may offer. The specific terms of any securities that we may offer will be described in supplements to this prospectus.
